DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21 – 24, 27, 34 – 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHERN (US PgPub No. 2016/0349598). 
Regarding claim 21, CHERN teaches a flash module (figures 2A, 4A, 5A, 6A, 7 – 13, or 15), comprising: an LED module (paragraph 0011 and 0054); and a substrate located above the LED module (figures 2A, 4A, 5A, 6A, 7 – 13, or 15, flash lens substrate above the LED), the substrate being at least partially transparent to provide a path for light from the LED module to a front of the flash module (figures 2A, 4A, 5A, 6A, 7 – 13, or 15, partially transparent lens substrate), the substrate including: a bottom portion that has a first width, and a top portion that is located on top of the bottom portion and that 

Regarding claim 22, as mentioned above in the discussion of claim 21, CHERN teaches all of the limitations of the parent claim.  Additionally, CHERN teaches a lens mounted under the bottom portion of the substrate to illuminate light from the LED module (figures 2A, 4A, 5A, 6A, 7 – 13, or 15; lens substrate with lens at bottom portion).

Regarding claim 23, as mentioned above in the discussion of claim 22, CHERN teaches all of the limitations of the parent claim.  Additionally, CHERN teaches wherein the lens has a third width that is greater than the second width (figures 2A, 4A, 5A, 6A, 7 – 13, or 15; lens substrate with lens at bottom portion wherein the lens has a third width that is greater than the second width).

Regarding claim 24, as mentioned above in the discussion of claim 23, CHERN teaches all of the limitations of the parent claim.  Additionally, CHERN teaches wherein the third width of the lens is same as the first width of the bottom portion of the substrate (figures 2A, 4A, 5A, 6A, 7 – 13, or 15; lens substrate with lens at bottom portion wherein the third width of the lens is same as the first width of the bottom portion of the substrate).

claim 27, as mentioned above in the discussion of claim 21, CHERN teaches all of the limitations of the parent claim.  Additionally, CHERN teaches wherein a side view of the bottom portion and the top portion provides a top hat shape, with the bottom portion providing a bottom of the top hat shape and the top portion provide a top of the top hat shape (figures 2A, 4A, 5A, 6A, 7 – 13, or 15; wherein a side view of the bottom portion and the top portion provides a top hat shape, with the bottom portion providing a bottom of the top hat shape and the top portion provide a top of the top hat shape).

Regarding claim 34, as mentioned above in the discussion of claim 21, CHERN teaches all of the limitations of the parent claim.  Additionally, CHERN teaches wherein the bottom portion of the substrate and the top portion of the substrate are integrally formed (figures 2A, 4A, 5A, 6A, 7 – 13, or 15; wherein the bottom portion of the substrate and the top portion of the substrate are integrally formed).

Regarding claim 35, as mentioned above in the discussion of claim 21, CHERN teaches all of the limitations of the parent claim.  Additionally, CHERN teaches wherein the top portion of the substrate has a circular periphery (figures 2B, 4B, 5B, 6B, 14B, or 14C).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25 – 26, 28 – 29, 32 – 33, and 38 rejected under 35 U.S.C. 103 as being unpatentable over CHERN (US PgPub No. 2016/0349598) in view of SUNG (US PgPub No. 2019/0052782).
Regarding claim 25, as mentioned above in the discussion of claim 21, CHERN teaches all of the limitations of the parent claim.  
However, CHERN fails to clearly teach a second substrate to which the LED module is mounted, the second substrate and the LED module being located under the substrate. SUNG, on the other hand teaches a second substrate to which the LED module is mounted, the second substrate and the LED module being located under the substrate.
More specifically, SUNG teaches a second substrate to which the LED module is mounted, the second substrate and the LED module being located under the substrate (figure 1 item 400; similar items in figures 3, 5, 7, and/or 8).


Regarding claim 26, as mentioned above in the discussion of claim 25, CHERN in view of SUNG teach all of the limitations of the parent claim.  Additionally, SUNG teaches a connector that connects the second substrate to the substrate (figure 1 item 200; similar items in figures 3, 5, 7, and/or 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of SUNG with the teachings of CHERN because SUNG teaches in at least paragraph 0090 that the invention will make the device more waterproof and the number of assembly processes can be reduced without recourse to use of a separate waterproof member using a waterproof member such as epoxy resin thereby improving the waterproofing of the device of CHERN.

Regarding claim 28, as mentioned above in the discussion of claim 21, CHERN teaches all of the limitations of the parent claim.  

More specifically, SUNG teaches a water adhesive on a top surface of the bottom portion of the substrate, the top surface extending from an end of the first width to an end of the second width (paragraph 0090; a water adhesive on a top surface of the bottom portion of the substrate, the top surface extending from an end of the first width to an end of the second width; note that the substance in SUNG can be applied at various places as discussed in at least paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of SUNG with the teachings of CHERN because SUNG teaches in at least paragraph 0090 that the invention will make the device more waterproof and the number of assembly processes can be reduced without recourse to use of a separate waterproof member using a waterproof member such as epoxy resin thereby improving the waterproofing of the device of CHERN.

Regarding claim 29, as mentioned above in the discussion of claim 28, CHERN in view of SUNG teach all of the limitations of the parent claim.  Additionally, SUNG teaches wherein the flash module is without water adhesive contacting a side surface of the top portion of the substrate (paragraph 0090; wherein the flash module is without water 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of SUNG with the teachings of CHERN because SUNG teaches in at least paragraph 0090 that the invention will make the device more waterproof and the number of assembly processes can be reduced without recourse to use of a separate waterproof member using a waterproof member such as epoxy resin thereby improving the waterproofing of the device of CHERN.

Regarding claim 32, as mentioned above in the discussion of claim 21, CHERN teaches all of the limitations of the parent claim.  
However, CHERN fails to clearly teach wherein the substrate includes a slanted collarbone region that is slanted at a particular angle between a top surface of the bottom portion and a side surface of the top portion. SUNG, on the other hand teaches wherein the substrate includes a slanted collarbone region that is slanted at a particular angle between a top surface of the bottom portion and a side surface of the top portion.
More specifically, SUNG teaches wherein the substrate includes a slanted collarbone region that is slanted at a particular angle between a top surface of the bottom portion and a side surface of the top portion (figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed 

Regarding claim 33, as mentioned above in the discussion of claim 32, CHERN in view of SUNG teach all of the limitations of the parent claim.  Additionally, SUNG teaches wherein the particular angle is 45 degrees (figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of SUNG with the teachings of CHERN to improve assembly of the device of CHERN by allowing for a screw fastened lens.

Regarding claim 38, as mentioned above in the discussion of claim 21, CHERN teaches all of the limitations of the parent claim.  
However, CHERN fails to clearly teach an adhesive on a peripheral surface of the top portion. SUNG, on the other hand teaches an adhesive on a peripheral surface of the top portion.
More specifically, SUNG teaches an adhesive on a peripheral surface of the top portion (paragraph 0090; an adhesive on a peripheral surface of the top portion; note that the substance in SUNG can be applied at various places as discussed in at least paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed .

Claims 30 - 31 rejected under 35 U.S.C. 103 as being unpatentable over CHERN (US PgPub No. 2016/0349598) in view of SUNG (US PgPub No. 2019/0052782) in view of Tsuduki (US PgPub No. 20120212637).
Regarding claim 30, as mentioned above in the discussion of claim 28, CHERN in view of SUNG teach all of the limitations of the parent claim.  
However, CHERN fails to clearly teach a colored substance painted on the top surface of the bottom portion of the substrate, between the water adhesive and the top surface of the bottom portion of the substrate. Tsuduki, on the other hand teaches a colored substance painted between the water adhesive and surface.
More specifically, Tsuduki teaches a colored substance painted between the water adhesive and surface (figure 7 item 705 and paragraph 0040; note: when combined with CHERN in view of SUNG will result in a colored substance painted on the top surface of the bottom portion of the substrate, between the water adhesive and the top surface of the bottom portion of the substrate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of SUNG with the teachings of CHERN in 

Regarding claim 31, as mentioned above in the discussion of claim 30, CHERN in view of SUNG in view of Tsuduki teach all of the limitations of the parent claim.  Additionally, Tsuduki teaches wherein the colored substance is painted on a side surface of the top portion of the substrate (figure 7 item 705 and paragraph 0040; note: when combined with CHERN in view of SUNG will result in wherein the colored substance is painted on a side surface of the top portion of the substrate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of SUNG with the teachings of CHERN in view of SUNG because Tsuduki teaches in at least paragraph 0040 that using a colored epoxy will result in improved absorption of light thereby improving CHERN in view of SUNG imaging.

Claims 36 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over CHERN (US PgPub No. 2016/0349598) in view of Jagt (US PgPub No. 2017/0126944).
Regarding claim 36, as mentioned above in the discussion of claim 21, CHERN teaches all of the limitations of the parent claim.  

More specifically, Jagt teaches wherein the top portion of the substrate is surrounded by a phone housing (paragraph 0001 and figure 14 item 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Jagt with the teachings of CHERN to have capability of using flash on a camera system for improved lighting and ability for imaging in CHERN.

Regarding claim 37, as mentioned above in the discussion of claim 36, CHERN in view of SUNG teach all of the limitations of the parent claim.  Additionally, SUNG teaches wherein the phone housing abuts (i) a peripheral surface of the top portion, and (ii) a top surface of the bottom portion(paragraph 0001 and figure 14 item 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Jagt with the teachings of CHERN to have capability of using flash on a camera system for improved lighting and ability for imaging in CHERN.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KONG (US patent No. 2018/0306405) teaches LEDs with lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
07/21/2021